PER CURIAM.
The two cases before us are pro se appeals brought by inmates whose separate petitions for writs of habeas corpus were denied by the Fremont County District Court. Both inmates are serving sentences for convictions of sexual offenses as defined in section 16-13-202(5), 8A C.R.S. (1986). The crimes in question were committed after July 1, 1979 but before July 1, 1985. Both are eligible for parole but the Parole Board has declined to place them on parole. Each petitioned for habeas corpus relief on the ground that he was entitled to mandatory parole because of his accumulated good time credits.
Under section 17-2-201(5)(a), 8A C.R.S. (1986), parole for these inmates is discretionary not mandatory. See Aue v. Diesslin, 798 P.2d 436 (Colo.1990), and Thiret v. Kautzky, 792 P.2d 801 (Colo.1990). See also Campbell v. Solano, 807 P.2d 583 (Colo.1991) {per curiam).
Accordingly, we affirm the district court’s orders denying both inmates’ petitions for writs of habeas corpus.
VOLLACK, J., does not participate in No. 90SA500.